DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-9, 12-15, & 17-28 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8, 11-14, & 16-27 of prior U.S. Patent No. 11,313,892. This is a statutory double patenting rejection.
Application # 17/700116
Patent # 11,313,892
Claim 2
A non-line-of-sight system comprising: a transmitting device configured to transmit combined magneto-electric-quasi-static fields along one or more transmitting axes, the transmitting device further configured to transmit, through a non-line-of-sight environment including a lossy element, the magneto-electric-quasi-static fields in one or more frequency bands ; and a receiving device configured to receive and detect the magneto-electric-quasi-static fields transmitted through the non-line-of sight-environment along one or more receiving axes, wherein: based on the detected magneto-electric-quasi-static fields, the system is configured to calculate an orientation-invariant range between the receiving device and the transmitting device, and the magneto-electric-quasi-static fields include a combination of separate electric-quasi-static fields and magneto-quasi-static fields.
Claim 1
A non-line-of-sight position sensing method in presence of a lossy element the method comprising: providing a transmitting device configured to transmit combined magneto-electric- quasi-static fields along one or more transmitting axes; providing a receiving device configured to receive magneto-electric-quasi-static fields along one or more receiving axes; placing the lossy element in between the transmitting device and the receiving device; transmitting through the lossy element, by the transmitting device, the magneto- electric-quasi-static fields in one or more frequency bands; detecting, by the receiving device, the magneto-electric-quasi-static fields, and based on the detected magneto-electric-quasi-static fields, calculating an orientation- invariant range between the receiving device and the transmitting device, wherein the magneto-electric-quasi-static fields include a combination of separate electric-quasi-static fields and magneto-quasi-static fields.
Claim 3
The system of claim 2, wherein the one or more transmitting axes comprise an electric-quasi-static transmitting axis and a magneto-quasi-static transmitting axis parallel to the electric-quasi-static transmitting axis.
Claim 2
The non-line-of-sight position sensing method of claim 1, wherein the one or more transmitting axes comprises an electric-quasi-static transmitting axis and a magneto- quasi-static transmitting axis parallel to the electric-quasi-static transmitting axis.
Claim 4
The system of claim 3, wherein the one or more receiving axes comprise an electric-quasi-static receiving axis and a magneto-quasi-static receiving axis parallel to the electric-quasi-static receiving axis.
Claim 3
The non-line-of-sight position sensing method of claim 2, wherein the one or more receiving axes comprises an electric-quasi-static receiving axis and a magneto-quasi- static receiving axis parallel to the electric-quasi-static receiving axis.
Claim 5
The system of claim 2, wherein the one or more transmitting axes are three orthogonal transmitting axes, and the one or more receiver axes are three orthogonal receiving axes.
Claim 4
The non-line-of-sight position sensing method of claim 1, wherein the one or more transmitting axes are three orthogonal transmitting axes, and the one or more receiver axes are three orthogonal receiving axes.
Claim 6
The system of claim 2, wherein calculating the orientation-invariant ranges comprises calculating a weighted sum of detected electric-quasi-static fields and magneto- quasi-static fields.
Claim  5
The non-line-of-sight position sensing method of claim 1, wherein the calculating the orientation-invariant ranges comprises calculating a weighted sum of detected electric- quasi-static fields and magneto-quasi-static fields.
Claim 7
The system of claim 6, wherein the calculating the weighted sum involves a tuning parameter to weight magnitudes of the electric field with respect to magnitudes of the magnetic field.
Claim 6
The non-line-of-sight position sensing method of claim 5, wherein the calculating the weighted sum involves a tuning parameter to weight magnitudes of the electric field with respect to magnitudes of the magnetic field.
Claim 8
The system of claim 6, wherein the calculating further includes inverting the weighted sum to calculate the orientation-invariant ranges.
Claim 7
The non-line-of-sight position sensing method of claim 5, further comprising inverting the weighted sum to calculate the orientation-invariant ranges.
Claim 9
The system of claim 8, wherein the calculating further includes calculating a position of the receiving device based on the calculated orientation-invariant ranges.
Claim 8
The non-line-of-sight position sensing method of claim 7, further comprising calculating a position of the receiving device based on the calculated orientation-invariant ranges.
Claim 12
The system of claim 11, wherein dimensions of the lossy element are substantially smaller than a transmission wavelength.
Claim 11
The one-dimension, one-axis position sensing system of claim 10, wherein dimensions of the lossy element are substantially smaller than a transmission wavelength.
Claim 13
The system of claim 11, wherein: the transmitting device comprises an electric-quasi-static transmitter, and a magneto- quasi-static transmitter, the electric-quasi-static transmitter configured to transmit electric- quasi-static fields along an electric-quasi-static transmitting axis, and the magneto-quasi- static transmitter configured to transmit magneto-quasi-static fields along an magneto- quasi-static transmitting axis; the receiving device comprises an electric-quasi-static receiver, and a magneto-quasi- static receiver, the electric-quasi-static receiver configured to receive electric-quasi-static fields along an electric-quasi-static receiving axis, and the magneto-quasi-static transmitter configured to transmit magneto-quasi-static fields along a magneto-quasi-static receiving axis.
Claim 12
The one-dimension, one-axis position sensing system of claim 10, wherein: the transmitting device comprises an electric-quasi-static transmitter, and a magneto- quasi-static transmitter, the electric-quasi-static transmitter configured to transmit electric- quasi-static fields along an electric-quasi-static transmitting axis, and the magneto-quasi- static transmitter configured to transmit magneto-quasi-static fields along an magneto-quasi- static transmitting axis; the receiving device comprises an electric-quasi-static receiver, and a magneto-quasi- static receiver, the electric-quasi-static receiver configured to receive electric-quasi-static fields along an electric-quasi-static receiving axis, and the magneto-quasi-static transmitter configured to transmit magneto-quasi-static fields along a magneto-quasi-static receiving axis.
Claim 14
The system of claim 13, wherein the electric-quasi-static transmitter and the magneto-quasi-static transmitter are oriented in parallel, and wherein the electric-quasi- static receiver and the magneto-quasi-static receiver are oriented in parallel.
Claim 13
The one-dimension, one-axis position sensing system of claim 12, wherein the electric-quasi-static transmitter and the magneto-quasi-static transmitter are oriented in parallel, and wherein the electric-quasi-static receiver and the magneto-quasi-static receiver are oriented in parallel.
Claim 15
The system of claim 13, further comprising a processing unit including an analog to digital converter to convert received fields to digital signals to be processed.
Claim 14
The one-dimension, one-axis position sensing system of claim 12, further comprising a processing unit including an analog to digital converter to convert received fields to digital signals to be processed.
Claim 17
The system of claim 16, wherein the transmitting device comprises: a first electric-quasi-static transmitter, and a first magneto-quasi-static transmitter, the first electric-quasi-static transmitter configured to transmit electric-quasi-static fields along a first electric-quasi-static transmitting axis, and the first magneto-quasi-static transmitter configured to transmit magneto-quasi-static fields along a first magneto-quasi-static transmitting axis; a second electric-quasi-static transmitter, and a second magneto-quasi-static transmitter, the second electric-quasi-static transmitter configured to transmit electric-quasi- static fields along a second electric-quasi-static transmitting axis, and the second magneto- quasi-static transmitter configured to transmit magneto-quasi-static fields along a second magneto-quasi-static transmitting axis; and a third electric-quasi-static transmitter, and a third magneto-quasi-static transmitter, the third electric-quasi-static transmitter configured to transmit electric-quasi-static fields along a third electric-quasi-static transmitting axis, and the third magneto-quasi-static transmitter configured to transmit magneto-quasi-static fields along a third magneto-quasi-static transmitting axis, wherein the first, the second and the third electric-quasi-static transmitting axes are orthogonal to one another, and the first, the second and the third magneto-quasi-static transmitting axes are orthogonal to one another.
Claim 16
The one-dimension three orthogonal axis position sensing system of claim 15, wherein the transmitting device comprises: a first electric-quasi-static transmitter, and a first magneto-quasi-static transmitter, the first electric-quasi-static transmitter configured to transmit electric-quasi-static fields along a first electric-quasi-static transmitting axis, and the first magneto-quasi-static transmitter configured to transmit magneto-quasi-static fields along a first magneto-quasi-static transmitting axis; a second electric-quasi-static transmitter, and a second magneto-quasi-static transmitter, the second electric-quasi-static transmitter configured to transmit electric-quasi- static fields along a second electric-quasi-static transmitting axis, and the second magneto- quasi-static transmitter configured to transmit magneto-quasi-static fields along a second magneto-quasi-static transmitting axis; and a third electric-quasi-static transmitter, and a third magneto-quasi-static transmitter, the third electric-quasi-static transmitter configured to transmit electric-quasi-static fields along a third electric-quasi-static transmitting axis, and the third magneto-quasi-static transmitter configured to transmit magneto-quasi-static fields along a third magneto-quasi-static transmitting axis, wherein the first, the second and the third electric-quasi-static transmitting axes are orthogonal to one another, and the first, the second and the third magneto-quasi-static transmitting axes are orthogonal to one another.
Claim 18
The system of claim 17, wherein: the first electric-quasi-static transmitter comprises a first antenna transmitting along the first electric-quasi-static transmitting axis; the second electric-quasi-static transmitter comprises a second antenna transmitting along the second electric-quasi-static transmitting axis, and the third electric-quasi-static transmitter comprises a third antenna transmitting along the third electric-quasi-static transmitting axis.
Claim 17
The one-dimension three orthogonal axis position sensing system of claim 16, wherein: the first electric-quasi-static transmitter comprises a first antenna transmitting along the first electric-quasi-static transmitting axis; the second electric-quasi-static transmitter comprises a second antenna transmitting along the second electric-quasi-static transmitting axis, and the third electric-quasi-static transmitter comprises a third antenna transmitting along the third electric-quasi-static transmitting axis.
Claim 19
The system of claim 18, wherein the first, the second, and the third antennas are disposed at least one meter apart from one another.
Claim 18
The one-dimension three orthogonal axis position sensing system of claim 17, wherein the first, the second, and the third antennas are disposed at least one meter apart from one another.
Claim 20
The system of claim 18, wherein: the first magneto-quasi-static transmitter comprises a first loop transmitting along the first magneto-quasi-static transmitting axis; the second magneto-quasi-static transmitter comprises a loop transmitting along the second magneto-quasi-static transmitting axis, and the third magneto-quasi-static transmitter comprises a loop antenna transmitting along the third magneto-quasi-static transmitting axis.
Claim 19
The one-dimension three orthogonal axis position sensing system of claim 17, wherein: the first magneto-quasi-static transmitter comprises a first loop transmitting along the first magneto-quasi-static transmitting axis; the second magneto-quasi-static transmitter comprises a loop transmitting along the second magneto-quasi-static transmitting axis, and the third magneto-quasi-static transmitter comprises a loop antenna transmitting along the third magneto-quasi-static transmitting axis.
Claim 21
The system of claim 16, wherein the receiving device comprises: a first electric-quasi-static receiver, and a first magneto-quasi-static receiver, the first electric-quasi-static receiver configured to receive electric-quasi-static fields along a first electric-quasi-static receiving axis, and the first magneto-quasi-static receiver configured to receive magneto-quasi-static fields along a first magneto-quasi-static receiving axis; a second electric-quasi-static receiver, and a second magneto-quasi-static receiver, the second electric-quasi-static receiver configured to receive electric-quasi-static fields along a second electric-quasi-static receiving axis, and the second magneto-quasi-static receiver configured to receive magneto-quasi-static fields along a second magneto-quasi- static receiving axis; and a third electric-quasi-static receiver, and a third magneto-quasi-static receiver, the third electric-quasi-static receiver configured to receive electric-quasi-static fields along a third electric-quasi-static receiving axis, and the third magneto-quasi-static receiver configured to receive magneto-quasi-static fields along a third magneto-quasi-static receiving axis, wherein the first, the second and the third electric-quasi-static receiving axes are orthogonal to one another, and the first, the second and the third magneto-quasi-static receiving axes are orthogonal to one another.
Claim 20
The one-dimension, three orthogonal axis position sensing system of claim 15, wherein the receiving device comprises: a first electric-quasi-static receiver, and a first magneto-quasi-static receiver, the first electric-quasi-static receiver configured to receive electric-quasi-static fields along a first electric-quasi-static receiving axis, and the first magneto-quasi-static receiver configured to receive magneto-quasi-static fields along a first magneto-quasi-static receiving axis; a second electric-quasi-static receiver, and a second magneto-quasi-static receiver, the second electric-quasi-static receiver configured to receive electric-quasi-static fields along a second electric-quasi-static receiving axis, and the second magneto-quasi-static receiver configured to receive magneto-quasi-static fields along a second magneto-quasi-static receiving axis; and a third electric-quasi-static receiver, and a third magneto-quasi-static receiver, the third electric-quasi-static receiver configured to receive electric-quasi-static fields along a third electric-quasi-static receiving axis, and the third magneto-quasi-static receiver configured to receive magneto-quasi-static fields along a third magneto-quasi-static receiving axis, wherein the first, the second and the third electric-quasi-static receiving axes are orthogonal to one another, and the first, the second and the third magneto-quasi-static receiving axes are orthogonal to one another.
Claim 22
The system of claim 16, wherein the transmitting and the receiving devices are disposed at same heights above ground.
Claim 21
The one-dimension, three orthogonal axis position sensing system of claim 15 wherein the transmitting and the receiving devices are disposed at same heights above ground.
Claim 23
The system of claim 16, wherein the transmitting and the receiving devices are disposed at different heights above ground.
Claim 22
The one-dimension, three orthogonal axis position sensing system of claim 15 wherein the transmitting and the receiving devices are disposed at different heights above ground.
Claim 24
The system of claim 16, wherein the receiving device is a mobile receiving device.
Claim 23
The one-dimension, three orthogonal axis position sensing system of claim 15 wherein the receiving device is a mobile receiving device.
Claim 25
The system of claim 2, wherein the one or more frequency bands include frequencies in the range of tens or hundreds of kHz.
Claim 24
The non-line-of-sight position sensing method of claim 1, wherein the one or more frequency bands include frequencies in the range of tens or hundreds of kHz.
Claim 26
A non-line-of-sight system comprising: a plurality of transmitting devices configured to transmit magneto-electric-quasi-static fields along a plurality of transmitting axes, the plurality of transmitting devices further configured to transmit, through a non-line-of-sight environment including a loss element, the magneto-electric-quasi-static fields in one or more frequency bands; a plurality of receiving devices configured to receive and detect the magneto-electric- quasi-static fields transmitted through the non-line-of-sight environment along a plurality of receiving axes, wherein: based on the detected magneto-electric-quasi-static fields, the system is configured to calculate orientation-invariant ranges between the plurality of receiving devices and the plurality of transmitting devices, and the magneto-electric-quasi-static includes a combination of separate electric- quasi-static fields and magneto-quasi-static fields.
Claim 25
A non-line-of-sight position sensing method in presence of a lossy element, the method comprising: providing a plurality of transmitting devices configured to transmit magneto-electric- quasi-static fields along a plurality of transmitting axes; providing a plurality of receiving devices configured to receive magneto-electric-quasi- static fields along a plurality of receiving axes; placing the lossy element in between the plurality of transmitting devices and the plurality of receiving devices; transmitting through the lossy element, by the plurality of transmitting devices, the magneto-electric-quasi-static fields in one or more frequency bands; detecting, by the plurality of receiving devices, the magneto-electric-quasi-static fields, and based on the detected magneto-electric-quasi-static fields, calculating orientation- invariant ranges between the plurality of receiving devices and the plurality of transmitting devices, wherein the magneto-electric-quasi-static includes a combination of separate electric- quasi-static fields and magneto-quasi-static fields.
Claim 27
The system of claim 26, wherein plurality of transmitting axes are three orthogonal transmitting axes, and the plurality of receiver axes are three orthogonal receiving axes.
Claim 26
The non-line-of-sight position sensing method position sensing method of claim 25, wherein plurality of transmitting axes are three orthogonal transmitting axes, and the plurality of receiver axes are three orthogonal receiving axes.
Claim 28
The system of claim 26, wherein calculating the orientation-invariant ranges comprises calculating a weighted sum of the detected electric-magneto-quasi-static fields.
Claim 27
The non-line-of-sight position sensing method sensing method of claim 25, wherein the calculating the orientation-invariant ranges comprises calculating a weighted sum of the detected electric-magneto-quasi-static fields.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the claimed limitations of Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858